Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jimmy Edwards, Jr., appeals from the district court’s order denying his motion for a sentence departure under U.S. Sentencing Guidelines Manual § 5H1.11 (2012). As Edwards was sentenced in 2007, his motion is untimely. In addition, to the extent Edwards relies upon Amendment 739 to the Guidelines (amending § 5H1.11 in 2010), this amendment has not been made retroactively applicable. See USSG § lB1.10(c). Accordingly, we affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.